



EXHIBIT 10.1


EXECUTION VERSION


RECEIVABLES FINANCING AGREEMENT AMENDMENT NO. 5
This Receivables Financing Agreement Amendment No. 5 (this “Amendment”), dated
as of January 24, 2019, among DAVEY RECEIVABLES LLC, an Ohio limited liability
company, as Borrower (together with its successors and assigns, the “Borrower”);
THE DAVEY TREE EXPERT COMPANY, an Ohio corporation, in its individual capacity
(“Davey Tree”) and as initial Servicer (in such capacity, together with its
successors and assigns in such capacity, the “Servicer”); PNC BANK, NATIONAL
ASSOCIATION, as LC Bank (in such capacity, together with its successors and
assigns in such capacity, the “LC Bank”); and PNC BANK, NATIONAL ASSOCIATION
(“PNC”), as Administrative Agent (in such capacity together with its successors
and assigns in such capacity, the “Administrative Agent”).
W I T N E S S E T H:
WHEREAS, the Borrower, the Servicer, the LC Bank, and the Administrative Agent
are party to that certain Receivables Financing Agreement dated as of May 9,
2016 (as amended prior to the date hereof, the “Financing Agreement”).
WHEREAS, the Borrower, the Servicer, the LC Bank, and the Administrative Agent
hereby agree to make certain amendments to the Financing Agreement pursuant to
the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, receipt and sufficiency of which are
hereby acknowledged by the parties, the Borrower, the Servicer, the LC Bank, and
the Administrative Agent hereto agree as follows:
SECTION 1.    DEFINITIONS. Capitalized terms not otherwise defined herein shall
have the meanings given to them in the Financing Agreement.
SECTION 2.    AMENDMENTS.
(a)    Clauses (a) and (b) of the defined term “Eligible Receivable” appearing
in Section 1.01 of the Financing Agreement are hereby amended and restated in
their respective entireties to read as follows:
(a)    the Obligor of which is: (i) a U.S. Obligor; (ii) not a Sanctioned
Person; (iii) not an Affiliate of the Borrower, the Servicer or any Originator;
(iv) not the Obligor with respect to Defaulted Receivables with an aggregate
Outstanding Balance exceeding 50% of the aggregate Outstanding Balance of all
such Obligor’s Pool Receivables; and (v) not a Specified Obligor; provided that
this clause (v) shall not apply to any Pool Receivable that is an Eligible
Chapter 11 Receivable;
(b)    for which an Insolvency Proceeding shall not have occurred with respect
to the Obligor thereof or any other Person obligated thereon or owning any
Related Security with respect thereto unless such Pool Receivable is an Eligible
Chapter 11 Receivable;





--------------------------------------------------------------------------------





(b)    The defined terms “Default Ratio”, “Defaulted Receivable” and
“Delinquency Ratio”, appearing in Section 1.01 of the Financing Agreement are
hereby amended and restated in their respective entireties to read as follows:
“Default Ratio” means the ratio (expressed as a percentage and rounded to the
nearest 1/100 of 1%, with 5/1000th of 1% rounded upward) computed as of the last
day of each Fiscal Month by dividing: (a) the aggregate Outstanding Balance of
all Pool Receivables other than Specified Obligor Receivables that became
Defaulted Receivables during such Fiscal Month, by (b) the aggregate initial
Outstanding Balance of all Pool Receivables (other than Unbilled Receivables)
originated by the Originators during the Fiscal Month that is eight (8) Fiscal
Months before such month.
“Defaulted Receivable” means a Receivable:
(a)    as to which any payment, or part thereof, remains unpaid for 241 days or
more from the original invoice date for such payment;
(b)    as to which any payment, or part thereof, remains unpaid for less than or
equal to 240 days from the original invoice date for such payment and consistent
with the Credit and Collection Policy, has been or should be written off the
applicable Originator’s or the Borrower’s books as uncollectible; or
(c)    without duplication, as to which an Insolvency Proceeding shall have
occurred with respect to the Obligor thereof or any other Person obligated
thereon or owning any Related Security with respect thereto unless such
Receivable is an Eligible Chapter 11 Receivable;
provided, however, that in each case above such amount shall be calculated
without giving effect to any netting of credits that have not been matched to a
particular Receivable for the purposes of aged trial balance reporting.
“Delinquency Ratio” means the ratio (expressed as a percentage and rounded to
the nearest 1/100 of 1%, with 5/1000th of 1% rounded upward) computed as of the
last day of each Fiscal Month by dividing: (a) the aggregate Outstanding Balance
of all Pool Receivables that were Delinquent Receivables on such day other than
Specified Obligor Receivables, by (b) the aggregate Outstanding Balance of all
Pool Receivables on such day.
(c)    Section 1.01 of the Financing Agreement is hereby further amended to add
the following defined terms in the appropriate alphabetical sequence to read as
follows:
“Eligible Chapter 11 Receivable” means, at any time of determination, a Pool
Receivable:





--------------------------------------------------------------------------------





(a)    the related Obligor of which is the debtor in a case pending under
Chapter 11 of the Bankruptcy Code,
(b)    with respect to which a final order has been entered by the applicable
United States Bankruptcy Court having jurisdiction over the related Obligor that
(i) authorizes and approves the assumption of the related Contract that gave
rise to such Pool Receivable, (ii) authorizes the related Obligor to perform
(prior to assumption) post-petition under the terms of the Contract that gave
rise to such Pool Receivable and (iii) has not been subsequently stayed,
reversed or vacated;
(c)    that has been approved by the Administrative Agent in its sole
discretion; provided, however, that the Administrative Agent may revoke any such
approval upon no less than five (5) Business Days’ prior written notice to the
Borrower.
“Specified Obligor” means, from time to time, each Obligor identified on
Schedule V, as such Schedule may be amended, modified or supplemented from time
to time with the written consent of the Borrower and the Administrative Agent.
“Specified Obligor Receivable” means a Pool Receivable other than an Eligible
Chapter 11 Receivable the related Obligor of which is a Specified Obligor.
(d)    The Financing Agreement is hereby further amended by adding a new
Schedule V in the form of Schedule V attached hereto.
SECTION 3.    REPRESENTATIONS OF THE BORROWER AND THE SERVICER. Each of the
Borrower and the Servicer hereby represent and warrant to the parties hereto
that as of the date hereof each of the representations and warranties contained
in Article VII of the Financing Agreement and any other Transaction Documents to
which it is a party are true and correct as of the date hereof and after giving
effect to this Amendment (except to the extent that such representations and
warranties expressly refer to an earlier date, in which case they are true and
correct as of such earlier date).
SECTION 4.    CONDITIONS PRECEDENT. This Amendment shall become effective and be
deemed effective as of the date first written above upon the satisfaction of the
following conditions precedent:
(a)    the Administrative Agent shall have received a fully executed counterpart
of this Amendment;
(b)    all expenses referred to in Section 3.11 of the Financing Agreement shall
have been paid to the extent invoiced;
(c)    each representation and warranty of the Borrower and the Servicer
contained herein or in any other Transaction Document (after giving effect to
this Amendment) shall be true and correct (except to the extent that such
representations and warranties expressly refer to an earlier date, in which case
they are true and correct as of such earlier date); and





--------------------------------------------------------------------------------





(d)    no Unmatured Event of Default or Event of Default shall have occurred and
be continuing.
SECTION 5.    COUNTERPARTS. This Amendment may be executed by the parties in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute but one and the
same instrument.
SECTION 6.    SEVERABILITY. Any provision of this Amendment which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
SECTION 7.    GOVERNING LAW AND JURISDICTION. The provisions of the Financing
Agreement with respect to governing law, jurisdiction, and agent for service of
process are incorporated in this Amendment by reference as if such provisions
were set forth herein.
SECTION 8.    MISCELLANEOUS. For the avoidance of doubt, this Amendment shall
constitute a Transaction Document.
[SIGNATURES APPEAR ON FOLLOWING PAGE.]









--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have each caused this Amendment to be
duly executed by their respective duly authorized officers as of the day and
year first above written.


DAVEY RECEIVABLES LLC
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
Title
 
 
 
 
 
 
 
 
 
 
THE DAVEY TREE EXPERT COMPANY,
as the Servicer and an Originator
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
Title
 
 






--------------------------------------------------------------------------------





PNC BANK, NATIONAL ASSOCIATION,
as Administrative Agent
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
Title
 
 
 
 
 
 
 
 
 
 
PNC BANK, NATIONAL ASSOCIATION
as LC Bank
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
Title
 
 












--------------------------------------------------------------------------------





SCHEDULE V


SPECIFIED OBLIGORS




PG&E Corporation and any of its Affiliates and Subsidiaries that is subject to
an Insolvency
Proceeding


Pacific Gas and Electric Company and any of its Affiliates and Subsidiaries that
is subject to an Insolvency Proceeding





